DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicants’ preliminary amendments to the claims, filed 05/15/2020, have been received and entered. Claims 1-24 were cancelled.  No claims were newly added.
Claims 25-37 are pending and under examination.

Priority
This application is a divisional of U.S. Application No. 14/224,965, filed March 25, 2014, which is a continuation of U.S. Application No. 12/183,007, filed July 30, 2008, which is a continuation of U.S. Application No. 11/293,354, filed December 2, 2005, which claims the benefit of U.S. Provisional Application No. 60/633,161, filed December 3, 2004.

It is noted that this application was filed as a Divisional of U.S. Application No. 14/224,965, filed March 25, 2014.  In the Requirement for Restriction/Election mailed 06/30/2015 in the ‘965 application, the Examiner required election of one of 1, or Group III (Claims 31-37)2.  In the response filed 08/25/2015 in the ‘965 application, Applicants elected Group I (Claims 12-17 and 19) without traverse.  In the subsequent Non-Final Rejection mailed 09/30/2015, the Examiner acknowledged Applicants’ election of Group I and withdrew the restriction between Groups I and II. Accordingly, Claims 12-17, 19, and 25-30 were examined and Claims 31-37 withdrawn from consideration.  See ‘965 application Office Action mailed 09/30/2015 at page 2. In the Non-Final Office Action mailed 12/11/2017 in the ‘965 application, in response to Applicants’ request for rejoinder of withdrawn claims 31-37 the Examiner did in fact rejoin withdrawn claims 31-37 as no longer being patentably distinct from Claims 12-14, 17, 19, and 25-27.  Accordingly, as i) the restriction between Groups I and II was withdrawn and ii) Group III (Claims 31-37) was rejoined with Groups I and II in the ‘965 application, the now claimed invention is not afforded “safe-harbor” from Obviousness-Type Double Patenting rejections.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 05/15/2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. 1.98(a) requires a legible copy of for each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion.  C.F.R. §1.98(b) explicitly states each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.   
Applicant’s cited non-patent literature references 174-196 in the IDS filed 05/15/2020 have been lined-through for failing to provide the relevant information required by 37 C.F.R. §1.98(b), in particular the inventor, and for failing to provide a legible copy of the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed. It is totally improper to broadly cite to the entire “EFS File History” of U.S. Non-Provisional Applications. 
must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature references 337-338, 377, and 397 in the IDS filed 05/15/2020 have been lined-through for failing to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1), specifically a publication date or accession date. 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 31-37 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 31 recites administering to a patient inflicted with a neoplastic disease a “synergistic combination” of at least two proteasome inhibitors.  A person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of “synergistic combination”.
Applicants define “synergistic” to mean that the combination of two or more agents yield a combination index (CI) < 1.0. See Specification at [0059].  Applicants disclose CI may be determined, for example, by the Chou-Talalay method according to the following equation: “CI = (D)1/(Dx)1 + (D)2/(Dx)2 + (D)1(D)2/(Dx)1(Dx)2”, where (D)1 and (D)2 are the doses of drug 1 and drug 2 that have x effect when used in combination; and (Dx)1 and (Dx)2 are the doses of drug 1 and drug 2 that have the same x effect when used alone. Id.
It is totally unclear what “effect” when used in combination the two proteasome inhibitors are “synergistic” when administered to a patient having a neoplastic disease.  For example, in a patient with cancer a person of ordinary skill in the art could narrowly construe remission (complete or partial) as the intended therapeutic effect of the combination.  Alternatively, stable disease might be considered the “effect” of the combination. However, there are certainly other therapeutic/biological effects one could potentially measure such as how a person feels, blood tumor biomarkers, tumor volume, PET scans, etc.  Without knowing what objective measurement of what “effect” is being used to determine whether any given combination is “synergistic”, a person of ordinary skill in the art would not know whether any given combination falls within the scope of the claims.  
Furthermore, it is unclear whether a “synergistic combination” requires synergism in all measurable effects in vitro and in vivo.  For example, a combination might be “synergistic” in inhibiting proteasomes in vitro but not synergistic in reducing tumor volume in a patient.  It is unclear if such a combination would be considered a “synergistic combination” if it doesn’t exhibit synergistic activity in an actual patient.
Finally, as synergism can be defined, at least in part, in relation to doses of two drugs to have an “effect” with a CI <1.0, it is unclear whether “synergistic combination” requires particular doses of two proteasome inhibitors that measurably elicit a “synergistic” effect or whether “synergistic combination” more broadly refers to two proteasome inhibitors that are merely synergistic in some respect.  Put differently, Applicants have demonstrated that 4 nM NPI-0052 and 2 nM bortezomib have synergistic activity against multiple myeloma cells in vitro.  See FIG. 15.  Thus, the mere combination of NPI-0052 and bortezomib could be broadly construed as a “synergistic combination”.  However, if the combination of NPI-0052 and bortezomib does not exhibit synergism in a patient or against a different cancer or at different concentrations/amounts, it is unclear whether the combination of NPI-0052 and bortezomib would still be considered a “synergistic combination” falling within the scope of the claims.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-30 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.
Claims 25 and 37 recite a compound of formula (I) or a pharmaceutically acceptable salt or prodrug thereof.
Prodrugs, as described in the Specification, can include any agent that is converted to the parent drug in vivo.  As an example the Specification describes a compound which is administered as an ester (the “prodrug”) to facilitate transmittal across a cell membrane where water solubility is detrimental to mobility but which then is metabolically hydrolyzed to the carboxylic acid, the active entity, once inside the cell where water-solubility is beneficial [Emphasis Added]. The Specification describes a further example of a prodrug might be a short peptide (polyaminoacid) bonded to an acid group where the peptide is metabolized to reveal the active moiety [Emphasis Added]. See Specification at [0045].
Notably, the disclosed and claimed compounds of Formula (I) do not contain a carboxylic acid functionality in the active, parent compound.

    PNG
    media_image1.png
    359
    217
    media_image1.png
    Greyscale

The Specification does not disclose or describe the structural features of any prodrugs of compounds of Formula (I), does not disclose or describe partial or complete structures of any prodrugs of compounds of Formula (I), and does not disclose or describe any representative species of prodrugs of compounds of Formula (I). 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claims indicates that these claims are drawn to a generic genus, i.e., generic prodrugs of compounds of Formula (I).
The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].”  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
In the instant case, the disclosure fails on all counts to describe prodrugs of compounds of Formula (I). The Specification does not disclose or describe the structural features of any prodrugs of compounds of Formula (I), does not disclose or describe partial or complete structures of any prodrugs of compounds of Formula (I), and does not disclose or describe any representative species of prodrugs of compounds of Formula (I). 
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for compositions and methods comprising a compound of Formula (I) or a pharmaceutically acceptable salt or prodrug thereof.  To support such broad protection and right to exclude, Applicants merely describe the claimed compounds of Formula (I) per se and simply state that prodrugs of such compounds are encompassed by the invention.  However, this disclosure merely provides a generic statement of an invention's boundaries but fails to demonstrate that the applicant invented prodrugs of compounds of Formula (I) sufficient to support a claim to this genus.  
Accordingly, the specification does not provide adequate written description of the claimed prodrugs of compounds of Formula (I).  One of skill in the art would not recognize from the disclosure that the applicant was in possession of prodrugs of compounds of Formula (I) that are converted to the parent drug in vivo.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating multiple myeloma comprising administration of a “synergistic combination” of a compound of Formula (I) and bortezomib, does not reasonably provide enablement for a) treating other neoplastic diseases comprising administering a “synergistic combination” of a compound of Formula (I) and bortezomib and/or b) treating multiple myeloma comprising administering a “synergistic combination” of other proteasome inhibitors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).3

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to a method of treating a neoplastic disease, comprising administering to a patient afflicted with the neoplastic disease a “synergistic combination” of at least two proteasome inhibitors.  
Applicants define “synergistic” to mean that the combination of two or more agents yield a combination index (CI) < 1.0.  See Specification at [0059].  Applicants disclose that non-limiting examples of classes of proteasome inhibitors that may be combined include peptide boronate proteasome inhibitors, peptide aldehyde proteasome inhibitors, and non-peptide proteasome inhibitors.  Accordingly, the broadest reasonable interpretation of the claims encompasses the administration of any two agents that inhibit a proteasome.
The only examples of proteasome inhibitors provided by Applicants are bortezomib (peptide boronate proteasome inhibitor), MG-132 (peptide aldehyde proteasome inhibitor), a compound of Formula (I), and omuralide (non-peptide proteasome inhibitors).  Bortezomib is a highly selective and reversible proteasome inhibitor that targets the 26S proteasome complex by inhibiting chymotryptic proteasome activity without altering tryptic or caspase-like proteasome activity.  See Specification at [0006].  In contrast, the compounds of Formula (I) inhibit chymotrypsin-like, trypsin-like, and caspase-like proteasome activities and have a different mechanism of action than bortezomib. See Specification at [0057].
“Neoplastic disease”, as commonly known in the art, refers to any disease caused by abnormal growth of tissue, which can be benign, in situ, or malignant neoplasms. Applicants disclose the neoplastic disease may be a cancer selected from breast cancer, sarcoma, leukemia, ovarian cancer, uretal cancer, bladder cancer, prostate cancer, colon cancer, rectal cancer, stomach cancer, lung cancer, lymphoma, multiple myeloma, pancreatic cancer, liver cancer, kidney cancer, endocrine cancer, skin cancer, melanoma, angioma, and brain or central nervous system (CNS) cancer. In one embodiment, the neoplastic disease is a multiple myeloma.  See Specification at [0062]; Claim 33.
Accordingly, the broadest reasonable interpretation of the claims encompasses the treatment of any and all “neoplastic disease”, including any and all cancers, comprising the administration of “a synergistic combination” of any two or more agents that inhibit any proteasome, i.e., any combination of two or more proteasome inhibitors that yield a combination index < 1.0 when used to treat any “neoplastic disease”.
Instant Claim 33 is narrower, limiting the disease to the treatment of, inter alia “lung cancer”.  However, even this sub-genus of cancer is still quite broad.  For example, lung cancer types include: small cell (i.e. oat cell, including combined oat cell), adenocarcinomas, bronchioloalveolar carcinomas (nonmucinous, mucinous, and mixed mucinous and nonmucinous or indeterminate cell type), acinar, papillary carcinoma, solid adenocarcinoma with mucin, adenocarcinoma with mixed subtypes, well-differentiated fetal adenocarcinoma, mucinous (colloid) adenocarcinoma, mucinous cystadenocarcinoma, signet ring adenocarcinoma, and clear cell adenocarcinoma), squamous cell (papillary, clear cell, small cell and  basaloid), mesothelioma (including epithelioid, sarcomatoid, desmoplastic and biphasic) and large cell carcinoma (which include large-cell neuroendocrine carcinoma, combined large-cell neuroendocrine carcinoma, basaloid carcinoma, clear cell carcinoma lymphoepithelioma-like carcinoma, and large-cell carcinoma with rhabdoid phenotype). In addition there are also the carcinomas with pleomorphic, sarcomatoid or sarcomatous elements, including carcinomas with spindle and/or giant cells, spindle cell carcinoma, carcinosarcoma and pulmonary blastoma. The non-small cell lung carcinomas also include adenosquamous carcinoma, the carcinoid tumor (both typical carcinoid and atypical carcinoid) as well as carcinomas of salivary-gland type, including mucoepidermoid carcinoma and adenoid cystic carcinoma.  There are some soft tissue tumors including localized fibrous tumor (formerly called benign fibrous mesothelioma); epithelioid haemangioendothelioma; pleuropulmonary blastoma (which occurs three fairly different substituted-types); chondroma; calcifying fibrous pseudotumor of the visceral pleura); congenital peribronchial myofibroblastic tumors, diffuse pulmonary lymphangiomyomatosis and desmoplastic round cell tumor. There are assorted bronchial adenomas (e.g. adenoid cystic carcinomas, mucoepidermoid carcinomas, mucous gland adenomas, and oncocytomatous bronchial mucous gland adenoma) as well as other adenomas, including papillary adenoma.  There are some papillomas, including squamous cell papilloma and glandular papilloma. There is also malignant melanoma of the lung, cylindroma (cylindroadenoma), some germ cell tumors, thymoma and sclerosing haemangioma and many others as well.  Lung cancers are quite diverse. Thus, for example, oat cell carcinoma, Signet ring adenocarcinoma, pleuropulmonary blastoma, cylindroma, and malignant mesothelioma really have very little in common, other than being cancers of the lung. 
There are an indeterminate number of agents, both known and unknown, that inhibit a proteasome, yet the prior and contemporaneous art do not disclose a single example of two or proteasome inhibitors having synergistic activity in treating any neoplastic disease.
These factors weigh against enablement of the full scope of the claimed invention when taken in view of the other Wands Factors.

The state and predictability of the art, and relative skill of those in the art
With regard to the instantly claimed “neoplastic disease”, e.g., cancer, it is well established in the literature that there are hundreds of type of cancers and each cancer condition is a reflection of different causative factors and different cellular behaviors; one compound capable of treating one type of cancer is unlikely to be useful in treating other types of cancer, let alone a combination of two or more agents that inhibit the same biological target (proteasome) being “synergistic” in the treatment of any and all cancers as presently claimed.
The treatment of cancer generally with a “synergistic combination” of two or more proteasome inhibitors is not considered enabled.  No compound (let alone a genus of combined agents as broad as that presently claimed) has ever been found that is synergistic in the treatment of cancer generally, even though massive efforts have been directed towards this end.  Since this assertion is contrary to what is known in oncology, proof must be provided that this revolutionary assertion has merits. Nearly all anticancer drugs and/or combinations of anticancer drugs are effective against only a limited group of related cancers. Furthermore, combinations of anticancer drugs can be antagonistic (i.e., the combination is less effective than either agent alone), additive, or synergistic. Therefore, a combination of anticancer agents being “synergistic” against all cancers generally would be a revolutionary exception.  Applicant is asserting that he succeeded where others have failed. Where extensive efforts have all failed, it is reasonable for the Patent and Trademark Office to require proof that the claimed invention actually works for this specific utility. It is well established that a utility rejection is proper when scope of enablement is not reasonably correlated to the scope of the claims. (In re Vaeck 20 USPQ2d 1439, 1444, In re Ferens 163 USPQ 609).
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")

The amount of direction or guidance provided and the presence or absence of working examples
	The direction and guidance provided in the Specification for a “synergistic combination” of two or more proteasome inhibitors is limited to a single combination of a compound of Formula (I) and bortezomib in the treatment of multiple myeloma.  Other than this specific combination in this specific cancer, there is not a single in vitro or in vivo working example demonstrating synergistic activity of any combination of two or more proteasome inhibitors against any cancer.
	Applicants provide no direction or guidance for selecting two proteasome inhibitors that would be predicted or expected to have synergistic anticancer activity.  
The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) for any combination of two or more proteasome inhibitors necessary achieve synergistic anticancer activity, particularly in humans.
There is an in vitro cellular assay describing synergistic activity of 4 nM compound of Formula (I) (NPI-0052) and 2 nM bortezomib in vitro against MM.1S and MM.1R multiple myeloma cells but there is no evidence of record that this assay correlates to synergistic activity in vivo, synergistic activity of other proteasome inhibitors, and/or synergistic activity the treatment of other cancers as encompassed by the claims.  

    PNG
    media_image2.png
    430
    525
    media_image2.png
    Greyscale

See Figure 15.
There is an in vivo assay against multiple myeloma tumors, however this merely shows that both a compound of Formula (I) (NPI-0052) and bortezomib administered individually are both equally effective in reducing multiple myeloma tumor growth.  There is absolutely no evidence of record these agents have synergistic anti-tumor activity in vivo.  See Figure 10F.

    PNG
    media_image3.png
    369
    424
    media_image3.png
    Greyscale

As disclosed by Applicants, Bortezomib is a highly selective and reversible proteasome inhibitor that targets the 26S proteasome complex by inhibiting chymotryptic proteasome activity without altering tryptic or caspase-like proteasome activity.  See Specification at [0006].  In contrast, the compounds of Formula (I) inhibit chymotrypsin-like, trypsin-like, and caspase-like proteasome activities and have a different mechanism of action than bortezomib. See Specification at [0057].  Thus, the combined effects of a compound of Formula (I) and bortezomib as demonstrated by Applicants cannot be said to be predictive the effects of other combinations of proteasome inhibitors, e.g., two compounds of Formula (I), MG-132 and bortezomib, MG-132 and omuralide, MG-132 and a compound of Formula (I), etc.


The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that any and all combinations of two or more proteasome inhibitors would be synergistic in the treatment of any and all neoplastic diseases as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented a general idea that because 4 nM of a compound of Formula (I) and 2 nM bortezomib have synergistic activity against multiple myeloma in vitro, then any combination of two or more proteasome inhibitors must therefore, a priori, have synergistic activity against any and all neoplastic diseases in a patient.  However, the claims encompass an indeterminate number of possible combinations of proteasome inhibitors.  In contrast, Applicants tested a single combination of two specific proteasome inhibitors against a specific type of cancer in vitro.  Even here, when tested individually in vivo, both a compound of Formula (I) and bortezomib were equally effective in reducing tumor growth.  
Determining if any particular claimed combination of two or more proteasome inhibitors would have synergistic activity against any particular neoplastic disease would require formulation into a suitable dosage form and subjecting the combination to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment, with no reasonable expectation that any particular combination would have synergistic activity against any particular cancer.  This is undue experimentation given the breadth of the claims, the state and predictability of the art, and the limited guidance and direction and working examples provided by Applicants.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 25-28 are rejected under 35 U.S.C. 102(a) and/or 35 U.S.C. 102(e) as being anticipated by FENICAL ET AL. (US 2004/0138196 A1; Published Jul. 15, 2004; Filed Jun. 20, 2003)4.
Fenical et al. teach Salinosporamide A, which is a compound of formula (I) and formula (II) wherein X is chlorine. See Fig. 1; page 3, [0049]; Claims 7, 12, and 14.
Fenical et al. teach pharmaceutical compositions comprising a salinosporamide of the invention, including Salinosporamide A.  See page 1, [0016]; page 5, [0068] to page 6, [0078]; Claims 10-12.
Fenical et al. teach the pharmaceutical compositions of the invention comprising a salinosporamide of the invention, including Salinosporamide A, can further comprise at least one additional anti-neoplastic agent, including doxorubicin. See page 5, [0062]-[0063]; Claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 25-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over FENICAL ET AL. (US 2004/0138196 A1; Published Jul. 15, 2004; Filed Jun. 20, 2003) (Cited by Applicants in IDS filed 05/15/2020; Cite. No. 164) and FELING ET AL. (Angew. Chem. Int. Ed., 2003, vol. 42, no. 3, pages 355-357) (Cited by Applicants in IDS filed 05/15/2020; Cite. No. 164) in view of HIDESHIMA ET AL. (Cancer Research, 2001, vol. 61, pages 3071-3076) (Newly Cited), MA ET AL. (Clinical Cancer Research, March 2003, vol. 9, no. 3, pages 1136-1144) (Newly Cited), CUSACK (Cancer Treatment Reviews, 2003, vol. 29 (Suppl. 1), pages 21-31) (Cited by Applicants in IDS filed 05/15/2020), and RICHARDSON ET AL. (N. Engl. J. Med., June 26, 2003, vol. 348, no. 26, pages 2609-2617) (Newly Cited).

Teachings of FENICAL ET AL.
Fenical et al. teach Salinosporamide A, which is a compound of formula (I) and formula (II) wherein X is chlorine. See Fig. 1; page 3, [0049]; Claims 7, 12, and 14.
Fenical et al. teach pharmaceutical compositions comprising a salinosporamide of the invention, including Salinosporamide A.  See page 1, [0016]; page 5, [0068] to page 6, [0078]; Claims 10-12.
Fenical et al. teach the pharmaceutical compositions of the invention comprising a salinosporamide of the invention, including Salinosporamide A, can further comprise at least one additional anti-neoplastic agent, including doxorubicin. See page 5, [0062]-[0063]; Claim 11.

Teachings of FELING ET AL.
	Feling et al., like Fenical et al., teach Salinosporamide A (1), which is a compound of Formula (I) and Formula (II) wherein X is chlorine, exhibits potent cancer cell cytotoxicity and appears to exert its cytotoxic effects through inhibition of the 20S proteasome. 

    PNG
    media_image4.png
    414
    202
    media_image4.png
    Greyscale

See page 355, paragraph bridging left and right columns; Scheme 1.
	Feling et al. teach Salinosporamide A displayed potent in vitro cytotoxicity against HCT-116 human colon carcinoma with an IC50 value of 11 ng/mL. This compound also displayed potent and highly selective activity in the NCI’s 60-cell-line
panel with a mean GI50 value (the concentration required to achieve 50% growth inhibition) of less than 10 nM and a greater than 4 log LC50 differential between resistant and susceptible cell lines. The greatest potency was observed against NCI-H226 non-small cell lung cancer, SF-539 CNS cancer, SK-MEL-28 melanoma, and MDA-MB-435 breast cancer (all with LC50 values less than 10 nM). Salinosporamide
A was tested for its effects on proteasome function because of its structural relationship to omuralide. When tested against purified 20S proteasome, salinosporamide A inhibited proteasomal chymotrypsin-like proteolytic activity with an IC50 value of 1.3 nM. See page 356, right column, second full paragraph.

The combined teachings of Fenical et al. and Feling et al. differ from Claims 29 and 30 in so far as they do not expressly disclose combining Salinosporamide A with another proteasome inhibitor such as bortezomib.

Teachings of HIDESHIMA ET AL.
Hideshima et al. teach that the proteasome inhibitor PS-3415 inhibits growth, induces apoptosis, and overcomes drug resistance in human multiple myeloma cells.  More specifically, Hideshima et al. teaches combination therapy with PS-341 combined with dexamethasone (recited in dependent Claim 28). See Abstract; FIG. 1.  
Hideshima et al. teach that dexamethasone “enhanced the inhibitory effects of PS-341 on MM growth”. See page 3075, paragraph bridging left and right columns.


Teachings of MA ET AL.
Ma et al. teach the sensitivity of chemoresistant myeloma cells to chemotherapeutic agents was markedly increased (100,000–1,000,000-fold) when combined with a noncytotoxic dose of PS-341 without affecting normal hematopoietic cells. See Abstract.  More specifically, Ma et al. teach that PS-341 combined with doxorubicin (recited in dependent Claim 28) was more effective that doxorubicin administered alone in reducing tumor cell survival in vitro. See FIG. 6.  

Teachings of CUSACK
	Cusack reviews the rationale for the treatment of solid tumors with the proteasome inhibitor bortezomib.  See Title; Abstract.
	Cusack teaches proteasome inhibition adds another unique target to the range of cellular targets for chemotherapy (DNA, the cytoskeleton, and transcription and replication enzymes). Alone, this novel mechanism of action is lethal to many types of cancer cells, and preclinical activity has already been demonstrated in many tumor types, including solid tumors. The dipeptidyl boronic acid bortezomib demonstrated a unique cytotoxicity profile in the National Cancer Institute screen of 60 cell lines. See paragraph bridging pages 21-22.
	Cusack teaches a number of studies with bortezomib and other proteasome inhibitors have demonstrated activity alone or in combination in resistant or difficult-to treat cancers, such as myeloma, pancreatic cancer, and colon cancer. See page 22, left column, first full paragraph.
	Cusack teaches proteasome inhibitors may also have a role in combination with existing drugs potentially overcoming intrinsic, acquired, or induced chemoresistance. See page 22, right column, first full paragraph.
	In conclusion, Cusack teaches bortezomib has demonstrated activity in preclinical models of breast, prostate, pancreatic, colon, head and neck, and ovarian cancer. One of the most promising results of these experiments is the finding that proteasome inhibition can bypass mechanisms that lead to chemoresistance or can act as a mechanism for resensitizing cells to chemotherapy. Phase I and II trials that will test bortezomib in combination with agents that have shown activity preclinically (gemcitabine, CPT-11, and taxanes, for example) are being initiated. See page 28, right column, last paragraph.

Teachings of RICHARDSON ET AL.
	Richardson et al. teach bortezomib, a boronic acid dipeptide, is a novel proteasome inhibitor that has been shown in preclinical and phase 1 studies to have antimyeloma activity.  Richardson et al. teach a multicenter, open-label, nonrandomized, phase 2 trial, we enrolled 202 patients with relapsed myeloma that was refractory to the therapy they had received most recently. Patients received 1.3 mg of bortezomib per square meter of body-surface area twice weekly for 2 weeks, followed by 1 week without treatment, for up to eight cycles (24 weeks). In patients with a suboptimal response, oral dexamethasone (20 mg daily, on the day of and the day after bortezomib administration) was added to the regimen.  Richardson et al. teach bortezomib, a member of a new class of anticancer drugs, is active in patients with relapsed multiple myeloma that is refractory to conventional chemotherapy. See Abstract.
	Richardson et al. teach an international, randomized, multicenter phase 3 trial comparing bortezomib with high-dose dexamethasone in patients with relapsed multiple myeloma is ongoing. See page 2616, last paragraph.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to formulate a salinosporamide such as Salinosporamide A with other known chemotherapeutic agents for use in treating cancer as taught by Fenical et al. and Feling et al. in view of the teachings of Hideshima et al., Ma et al., Cusack, and Richardson et al. 
In the present case, a person of ordinary skill in the art would have a reasonable expectation of success in formulating a salinosporamide such as Salinosporamide A with other chemotherapeutic agents for use in treating cancer.  The claimed compounds of Formula (I), specifically Salinosporamide A, were known inhibitors of proteasome with potent in vitro anti-cancer activity (Fenical et al. and Feling et al.).  The prior art expressly teaches pharmaceutical compositions comprising a salinosporamide such as Salinosporamide A and other chemotherapeutic agents (Fenical et al.).  As proteasome inhibitors such as bortezomib were well-known in the art both alone and in combination with other chemotherapeutic agents to be effective in treating cancer, particularly multiple myeloma, and the prior art expressly teaches combining proteasome inhibitors such as bortezomib with other anti-cancer agents (Hideshima et al., Ma et al., Cusack, and Richardson et al.) for treating multiple myeloma, a person of ordinary skill in the art would expect the proteasome inhibitor Salinosporamide A to be effective in treating multiple myeloma when combined with other known chemotherapeutic agents such as, inter alia, dexamethasone.
As per Claims 31-37, a combination of Salinosporamide A and bortezomib would be a “synergistic combination” falling within the scope of the claims as evidenced by Applicants’ Figure 15, which demonstrates that Salinosporamide A and bortezomib in combination are synergistic in vitro against multiple myeloma cells.  As bortezomib was known to be clinically effective in treating multiple myeloma alone and in combination with dexamethasone (Richardson et al.), a person of ordinary skill in the art would expect that Salinosporamide A combined with bortezomib would also be effective in treating multiple myeloma. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 8,722,724
Claims 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,722,724 in view of HIDESHIMA ET AL. (Cancer Research, 2001, vol. 61, pages 3071-3076) and MA ET AL. (Clinical Cancer Research, March 2003, vol. 9, no. 3, pages 1136-1144). 
The ‘724 patent claims broadly encompass methods of treating a neoplastic disease, comprising administering to a patient inflicted with the neoplastic disease a compound of formula (I), wherein the neoplastic disease is resistant to a proteasome inhibitor.
The ‘724 patent claims differ from instant Claims 25-30 in so far the instant claims recite pharmaceutical compositions comprising a compound of Formula (I) and at least one additional chemotherapeutic agent.
It would have been prima facie obvious to a person of ordinary skill in the art in the treatment of neoplastic disease as recited in the ‘724 patent claims to combine the claimed compound of Formula (I) with other known, clinically useful chemotherapeutic agents.  Such combination chemotherapy is routine and commonplace in the art of oncology.  
For example, HIDESHIMA ET AL. (Cancer Research, 2001, vol. 61, pages 3071-3076) teaches that the proteasome inhibitor PS-341 inhibits growth, induces apoptosis, and overcomes drug resistance in human multiple myeloma cells.  More specifically, Hideshima et al. teaches combination therapy with PS-341 combined with dexamethasone (recited in dependent Claim 28). See Abstract; FIG. 1.  Hideshima et al. teach that dexamethasone “enhanced the inhibitory effects of PS-341 on MM growth”. See page 3075, paragraph bridging left and right columns.
MA ET AL. (Clinical Cancer Research, March 2003, vol. 9, no. 3, pages 1136-1144) teaches the sensitivity of chemoresistant myeloma cells to chemotherapeutic agents was markedly increased (100,000–1,000,000-fold) when combined with a noncytotoxic dose of PS-341 without affecting normal hematopoietic cells. See Abstract.  More specifically, Ma et al. teach that PS-341 combined with doxorubicin (recited in dependent Claim 28) was more effective that doxorubicin administered alone in reducing tumor cell survival in vitro. See FIG. 6.  
	Thus, a person of ordinary skill in the art would have had a reasonable expectation of success in treating a neoplastic disease, e.g., multiple myeloma, comprising administration of a proteasome inhibitor compound of Formula (I) and at least one additional chemotherapeutic agent.

U.S. Patent No. 10,610,517
Claims 25-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,610,517 in view of HIDESHIMA ET AL. (Cancer Research, 2001, vol. 61, pages 3071-3076) and MA ET AL. (Clinical Cancer Research, March 2003, vol. 9, no. 3, pages 1136-1144). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘517 patent broadly recite a method of treating a neoplastic disease, comprising administering to a patient inflicted with the neoplastic disease: bortezomib; and a compound of formula (I) or a pharmaceutically acceptable salt thereof; wherein the neoplastic disease is multiple myeloma; and wherein the neoplastic disease is sensitive to bortezomib.
Claims 1-4 of the ‘517 patent anticipate instant claims 31-37.
Respecting Claims 25-27 and 29-30, it would have been prima facie obvious to a person of ordinary skill in the art administering to a patient bortezomib and a compound of Formula (I) that the agents could be administered separately by different routes of administration or together in the same pharmaceutical composition, e.g., a tablet or intravenous solution. 
Respecting Claim 28, it would have been prima facie obvious to a person of ordinary skill in the art in the treatment of multiple myeloma as recited in the ‘517 patent claims to combine the claimed bortezomib and compound of Formula (I) with other known, clinically useful chemotherapeutic agents.  Such combination chemotherapy is routine and commonplace in the art of oncology as evidenced by Hideshima et al. and Ma et al.  
For example, HIDESHIMA ET AL. (Cancer Research, 2001, vol. 61, pages 3071-3076) teaches that the proteasome inhibitor PS-3416 inhibits growth, induces apoptosis, and overcomes drug resistance in human multiple myeloma cells.  More specifically, Hideshima et al. teaches combination therapy with PS-341 combined with dexamethasone (recited in dependent Claim 28). See Abstract; FIG. 1.  Hideshima et al. teach that dexamethasone “enhanced the inhibitory effects of PS-341 on MM growth”. See page 3075, paragraph bridging left and right columns.
MA ET AL. (Clinical Cancer Research, March 2003, vol. 9, no. 3, pages 1136-1144) teaches the sensitivity of chemoresistant myeloma cells to chemotherapeutic agents was markedly increased (100,000–1,000,000-fold) when combined with a noncytotoxic dose of PS-341 without affecting normal hematopoietic cells. See Abstract.  More specifically, Ma et al. teach that PS-341 combined with doxorubicin (recited in dependent Claim 28) was more effective that doxorubicin administered alone in reducing tumor cell survival in vitro. See FIG. 6.  
	Thus, a person of ordinary skill in the art would have had a reasonable expectation of success in treating multiple myeloma comprising administration of a combination of bortezomib, the proteasome inhibitor compound of Formula (I), and at least one additional chemotherapeutic agent, e.g., dexamethasone or doxorubicin.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
    

    
        1 Pending Claims 25-30 correspond to restricted Group II (Claims 25-30) in the ‘965 application.
        2 Pending Claims 31-37 correspond to restricted Group III (Claims 31-37) in the ‘965 application.
        3 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        4 Fenical et al. qualifies as prior art both under 35 U.S.C. 102(a) by its publication date of Jul. 15, 2004 and under 35 U.S.C. 102(e) by its filing date of Jun. 20, 2003.
        5 PS-341 is also known as bortezomib as recited in the instant claims.
        6 PS-341 is also known as bortezomib as recited in the ‘517 patent and instant claims.